Case 1:18-cr-00308-ALC Document 88 Filed 04/22/21 Page 1of1

USDC SDNY

DOCUMENT ELECTRONICALLY
UNITED STATES DISTRICT COURT Doct
SOUTHERN DISTRICT OF NEW YORK DATERLED: Ge 2aeap

 

UNITED STATES OF AMERICA,

Plaintiff,
18-CR-308 (ALC)
-against-
ORDER
BOB KING,

Defendant.

 

ANDREW L. CARTER, JR., District Judge:

The telephone status conference set for April 19, 2021 at 11:30 a.m. is adjourned. An
in-person status conference is scheduled for April 26, 2021 at 10:00 a.m.
SO ORDERED.

Dated: New York, New York
April 22, 2021 ,

(nde 7 Crm

ANDREW L. CARTER, JR.
United States District Judge

 

 
